DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Michael Dryja on 06/29/2022.
The application has been amended as follows: 
1. (currently amended) A method at a print device, the method comprising:
receiving, from a supply, signals indicative of a print functionality from a set of authorizable functionalities for the print device, wherein the set of authorizable functionalities comprises: (1) a color depletion print mode, (2) an increased resolution print mode, (3) a refill pump increased speed mode, or a combination thereof; 	comparing the signals indicative of the print functionality with print functionality supported by the print device;
enabling the print functionality on the print device based on the received signals and based on the comparing of the signals indicative of print functionality with the print functionality supported by the print device; and	maintaining enablement of the enabled print functionality subsequent to supply removal.
(previously presented) The method of claim 1 comprising:
receiving, from a client device, signals corresponding to a print job corresponding to the print functionality; and
processing the print job using the print functionality.
(original) The method of claim 2, wherein: 
the signals received from the supply also comprise signals indicative of an additional print functionality, 
the method further comprises causing the print device to perform the additional print functionality absent reception of a print job.
(cancelled) 
(cancelled) 
(currently amended) The method of claim [[5]] 1 further comprising prompting a firmware update, a hardware update, or a combination thereof responsive to a determination that a print functionality corresponding to the signals indicative of print functionality is unsupported by the print device. 
(original) The method of claim 1 further comprising disabling the print functionality subsequent to reception of additional signals received from an additional supply.
(currently amended) A non-transitory machine-readable medium comprising instructions that when executed by a processor of a print device are to cause the print device to:
fetch signals indicative of a print functionality from a supply connected to the print device, the print functionality from a set of authorizable functionalities for the print device, wherein the set of authorizable functionalities comprises: (1) a color depletion print mode, (2) an increased resolution print mode, (3) a refill pump increased speed mode, or a combination thereof; 
compare the signals indicative of the print functionality with print functionality supported by the print device;
determine a print functionality of a plurality of print functionalities to enable on the print device responsive to the fetched signals and responsive to the comparing of the signals indicative of print functionality with the print functionality supported by the print device; 
enable the print functionality on the print device;	receive signals indicative of detachment of the supply from the print device; and
maintaining enablement of the enabled print functionality subsequent to supply removal.
(original) The non-transitory machine-readable medium of claim 8 further comprising instructions that when executed by the processor are to cause the print device to:
transmit signals back to the supply to indicate that the enabled print functionality has been used.
(original) The non-transitory machine-readable medium of claim 8 further comprising instructions that when executed by the processor are to cause the print device to: 
set a constraint on the enabled print functionality.
(previously presented) The non-transitory machine-readable medium of claim 8 further comprising instructions that when executed by the processor are to cause the print device to:
receive signals indicative of a print job from a device external to the print device, the print job associated with the print functionality; and
process the print job using the print functionality subsequent to detachment of the supply.
(previously presented) The non-transitory machine-readable medium of claim 8 further comprising instructions that when executed by the processor are to cause the print device to:
receive signals indicative of attachment of an additional supply to the print device;
fetch signals indicative of the enabled print functionality from the additional supply; and
disable the print functionality based on the fetched signals.
(currently amended) A print device comprising:
a refill interface comprising an electrical interface for transmission and reception of signals between the print device and a refill container;
a processor; and
a computer-readable medium with instructions stored thereon that when executed by the processor are to cause the processor to:
fetch signals, via the electrical interface of the refill interface, from the refill container indicative of a print functionality 
compare the signals indicative of the print functionality with print functionality supported by the print device;
enable the print functionality on the print device responsive to the fetched signals and responsive to the comparing of the signals indicative of the print functionality with the print functionality supported by the print device; and
maintain the print functionality enabled subsequent to detachment of the refill container.
(original) The print device of claim 13, wherein the print functionality is to be enabled without transmission and reception of signals with a remote authentication device.
(original) The print device of claim 13 further comprising instructions that when executed by the processor are to:
determine that the refill container contains an unauthenticated print substance; and
maintain the print functionality enabled subsequent to a determination that the refill container contains the unauthenticated print substance.


Response to Amendment
1.	Applicant’s amendment filed on 06/29/2022 has been entered. Claims 1-3 and 6-15 are still pending in this application.

Allowable Subject Matter
2.	Claims 1-3 and 6-15 are allowed over the prior art of record.  Claims 1-3 and 6-15 are renumbered as 1-13 respectively.

The following is an examiner’s statement of reasons for allowance:
The prior art fails to teach Claim 1, 8 and 13, alone or in reasonable combination, which specifically comprise the following limitations (in consideration of the claim as a whole):
-comparing the signals indicative of the print functionality with print functionality supported by the print device; enabling the print functionality on the print device based on the received signals and based on the comparing of the signals indicative of print functionality with the print functionality supported by the print device; and	maintaining enablement of the enabled print functionality subsequent to supply removal.

The closest prior art, Silverbrook et al.  (US 2008/0212119) reveals a similar system, but fails to anticipate or render obvious, either singularly or in combination with the other cited references, the above limitations (as combined with the other claimed limitations).
The claims 2-3 and 5-7 depend on the claim 1 and are thus allowed for the same reasons as for the claim 1.
The claims 9-12 depend on the claim 8 and are thus allowed for the same reasons as for the claim 8.
The claims 14-15 depend on the claim 13 and are thus allowed for the same reasons as for the claim 13.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN Q ZONG whose telephone number is (571)270-1600.  The examiner can normally be reached on Mon-Fri 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy GoddardTammy Goddard[ 4 ] can be reached on 5712727773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HELEN ZONG
Primary Examiner
Art Unit 2677



/HELEN ZONG/Primary Examiner, Art Unit 2677